749 F.2d 37
36 Fair Empl.Prac.Cas.  576,35 Empl. Prac. Dec. P 34,795,104 Lab.Cas.  P 34,770
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Sharon L.R. Maxwell, Plaintiff-Appelleev.City of Tucson, Defendant-Appellant.
Docket No. 83-1765.
United States Court of Appeals, Ninth Circuit
Nov. 14, 1984.
Before MERRILL, WALLACE, and SKOPIL, Circuit Judges.

PER CURIAM

1
After filing the Opinion in the above-entitled matter based upon Maxwell's claim pursuant to the Equal Pay Act, we became aware that our court might not have jurisdiction due to what appeared to be an unresolved claim pursuant to Title VII.  We therefore requested supplemental briefs from the parties on the jurisdictional issue.


2
There is no question that Maxwell did assert her Title VII claim during the proceedings and never abandoned it.  The district judge did not mention the Title VII claim in the findings of fact or conclusions of law or judgment.


3
We conclude, based upon this record, that we do not have jurisdiction.  The unresolved Title VII claim prevents the judgment of the district court from being final.


4
We withdraw our Opinion, dismiss the appeal, and remand to the district court for further proceedings.